DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	As of Claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “a movable cantilever assembly, wherein the circuit member 10body is movably connected to the fixed assembly through 11the movable cantilever assembly; and 12a first driving assembly, configured to drive the first movable assembly to 13move relative to the fixed assembly; 14wherein when viewed in a first direction perpendicular to the optical axis, a 15plurality of first segments of the movable cantilever assembly overlap 16at least a portion of the first movable assembly, each of the first 17segments has a long-strip shaped structure, and the first segments 18extend along the first direction.”
	As of Claims 2-20: Claims 2-20 depend from Claim 1 and are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Knoedgen (US 2011/0269317) teaches an optical system, comprising a fixed module, comprising a base (fig. 1, element 2), a movable module, comprising an optical member holder (fig. 1, element 3), configured to hold an optical member ([0034], lens barrel) and a driving frame unit ([0028] and [0034], lens barrel when connected), connected to the optical member holder (fig. 1), a driving
	Wade et al. (US 2010/0149668 A1) teaches a lens driving device that includes a driving coil (fig. 3, element 12) disposed on an optical member holder (fig. 3, element 1). 
 	Hee (US 2016/0209671 A1) teaches a similar optical system that includes a casing (fig. 1, element 12), and a driving frame unit that comprises an outer moving frame which is movable along a first direction relative to the casing (fig. 2, element 231; moveable in 20 the z-axis).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697